  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ    08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                                Case No. 20-12097 / MBK
  Brian L West
                                                                Hearing Date: June 24, 2020 10:00 am

                                                                Judge: Michael B. Kaplan
                                      Debtor(s)
                                                                Chapter: 13


                         TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

           The debtor has failed to supply the Trustee with the following document(s):
               A current market analysis - for Chestnut Street property (or proof that property was
               sold at Sheriff's Sale).
               Domestic Support Obligation information

               A copy of the last filed tax return - : 2019 tax return by 8/15/20.

               A copy of the homeowner's insurance renewal declaration - for Chestnut Street
               property (or proof that property was sold at Sheriff's Sale).
               A copy of the deed - for Chestnut Street property (or proof that property was sold at
               Sheriff's Sale).

           The debtor(s) plan consists of unnecessary or excessive expense items, such as: $250
           entertainment, $600 DSO (need proof), $1,800 non-debtor student loans and credit cards
           (need proof).

           The debtor(s) is not paying all disposable income into the plan pursuant to either
           Schedules I & J or Form 22C based upon the Trustee's review of the income and tax
           returns provided.       The Trustee's calculations are higher for the following reason(s): -
           There is $5,899 monthly disposable income per Form 122c, as filed, which requires a
           $353,940 minimum dividend for general unsecured creditors.
           - The $2,083.48 pension loan deduction on Sch I for non-debtor spouse should have been
           paid off in April based upon the balance reflected on her pay stub from the State of NJ.
           -   Income      documentation     provided    verifies   higher    ($6,462/$5,162)    than scheduled
           ($4,944/$2,521).


WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.
/s/   Albert Russo
Albert Russo
Standing Chapter 13 Trustee
by: David Martin, Staff Attorney
